Filed 3/11/15 Cassandra M. v. Super. Ct. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


CASSANDRA M., et al.,                                             B260600

               Petitioners,
                                                                  (Super. Ct. No. CK46066)
                v.

THE SUPERIOR COURT OF LOS                                         (Marguerite D. Downing, Judge)
ANGELES COUNTY,

                Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

               Real Party in Interest.



Petitions for Extraordinary Writ: Denied
         Law Office of Marlene Furth, Melissa A. Chaitin and Christina Samons, under
appointment by the Court of Appeal, for Petitioner Cassandra M.
         Law Offices of Katherine Anderson, Jennifer Pichotta and Diana Walch, under
appointment by the Court of Appeal, for Petitioner Raymond D.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and William D. Thetford, Principal Deputy County Counsel for Real Party in Interest.
                                    INTRODUCTION


       C.M. (mother) and R.D. (father) of C.D., Ra.D., and S.D., separately petition for
extraordinary relief from the juvenile court’s jurisdictional and dispositional orders.
Mother and father contend that there is insufficient evidence supporting the juvenile
court’s orders to sustain jurisdictional allegations and to refuse to offer reunification
services. We deny the petitions for extraordinary writ.


                    STATEMENT OF FACTS AND PROCEDURE
       Mother and father have records with Child Protective Services (“CPS”) in more
than one state. In March 1999, Florida CPS investigated a referral alleging physical
abuse by father toward his son J.L. The records identify mother as father’s 22-year-old
daughter. Mother was pregnant at the time, and father forced her to pretend she was 17
years old so he could collect economic assistance. The investigation showed that father
hit his son with a fishing pole and a metal bat, that he was violent with others and with
dogs, that he bragged about having killed people, that he was abusive toward mother, and
that he threatened mother “if she called [illegible] he would blow them away, her and
J[.L.].” The investigation also found that father had previously had children removed
from him in Pennsylvania due to abuse. K.M., mother’s mother, initially said she was
father’s wife and the mother of J.L. and mother. She also said father was not the father of
mother’s baby. The police believed she said this so that father would not be arrested for
impregnating a minor. Later, K.M. changed her story and said mother was not her
daughter and also that mother was not father’s daughter.
       When mother gave birth to a son on March 13, 1999, hospital records showed she
was 17-years-old. Father told the hospital staff that he was the father of the child, and
demanded to sign the birth certificate. He became confrontational and violently shook
mother’s hospital bed, saying, “I’m going to do what I want to do.” However, when a
social worker said she would have to call law enforcement because mother was a minor,

                                              2
he changed his story and denied being the child’s father. The staff called for security and
father left, saying he was going home to get his gun so he could “blow everybody away.”
The child was removed and later adopted when mother failed to reunify with him. The
disposition was “abandonment.”
       On August 6, 2001, mother gave birth to a girl in Los Angeles County. Both
mother and child tested positive for cocaine at the time of birth. The child was removed
and later adopted when reunification efforts were unsuccessful. The record later
identifies the child’s father, Chris G., as father’s son and the brother of two of the
children involved in this matter.
       Mother gave birth to another baby girl in Florida on January 6, 2003. Mother
initially said she lived with her father and brother. Later, she said she lived with a friend
she met at a homeless shelter. Still later, she said the friend was actually her uncle.
Mother reported the uncle’s name was Joseph G., but he could not provide an
identification to verify his name. The uncle said mother would be living with him and his
wife, K.M. Later, he said he did not live in the house and was never married to K.M.
K.M., for her part, said they had divorced a year ago. She could not remember Joseph
G.’s name and had not seen him in a year. The home was found inadequate, and the child
was removed due to “inadequate supervision/caretaker present, inadequate food, and
inadequate shelter.”
       Mother tested positive for cocaine while pregnant in May 2004. On August 5,
2004, she gave birth to another child, who was removed by Florida CPS and adopted.
       On April 18, 2013, the Department of Children and Family Services (“DCFS”)
received a hotline referral alleging general neglect and emotional abuse of three-year-old
Ra.D. and six-year-old C.D. by mother and father. The referral indicated that mother and
father left the children unattended while they “binge[d] on crack cocaine and alcohol,”
and that father physically abused mother and “busted mother’s head open” in front of the
children. The referral further alleged that father beat a dog to near death in April 2012,
although mother took the “wrap” and went to jail for a week. Father allegedly beat up the

                                              3
elderly woman who lived in the home at the time because the elderly woman opened the
door for the police, resulting in mother’s arrest. The referral reported that mother has lost
custody of six children and that she gives birth in different states to avoid losing custody
of her children.
       Child Social Worker (“CSW”) Maurice Ukattah investigated the referral. Father,
mother, and the children all denied domestic violence, and the children did not appear
fearful of mother or father. Mother reported a history of cocaine use but denied any
current drug use. She also acknowledged a history of schizophrenia, and agreed to seek
mental health services. Father initially denied substance abuse, but later reported that he
occasionally uses marijuana for medicinal purposes. He did not have a medical
marijuana card. Mother also reported that she was on probation for animal cruelty. Both
mother and father stated that mother hit the dog with a newspaper. The incident report
indicates that the dog was hit with a bat.
       Mother and father told CSW Ukattah that they were homeless and living with a
friend. They promised that the friend would contact CSW Ukattah to arrange a home
assessment, but the friend never did so, despite repeated inquiries.
       Based on the investigation, the allegations were substantiated and the family was
offered a voluntary family maintenance agreement. Shields for Family was the lead
agency. The parents enrolled in parent education classes, mother began participating in
mental health treatment, and both parents agreed to random drug tests. Father
consistently tested positive for marijuana. On July 12, 2013, he provided DCFS with a
copy of a medical marijuana certificate. He later tested positive for cocaine on
September 12, 2014, and then failed to show up for drug tests on September 26, 2014 and
October 3, 2014. On July 10, 2013, mother gave birth to S.D.
       At a September 23, 2013 team decision meeting, father began to yell and curse
when he was asked to complete a live scan.1 Father said he was depressed and wanted to


1
       “Live Scan is an electronic fingerprinting system that provides a vehicle for
quickly checking an individual's criminal background. (See Health & Saf.Code, §
                                             4
kill himself. A staff member of the Department of Mental Health who was present asked
him to report immediately for mental health treatment, as that was the third time he had
threatened to kill himself. Father never showed up. Father was also encouraged to stop
using marijuana, as he did not have a medical need for the drugs, and he promised to do
so.
       At a meeting on September 30, 2013, father asked that the case be closed. He was
told that could not happen unless he stopped smoking marijuana in front of the children,
submitted to a live scan, participated in random drug testing, and enrolled in mental
health counseling. At that point, father became visibly angry, started yelling, and again
threatened to kill himself and leave his family.
       On October 1, 2013, without any provocation and in front of the children and the
CSW, father threatened to kill himself yet again. He said: “I am just tired with the whole
thing and feel like killing myself. I will just move out of the house and you all can now
deal with her without me because I am not doing any live scan or testing or doing any
mental health because I won’t be with them and you all can have them if you want.”
Father left the home after that. Father’s name is identified with several aliases that are
associated with registered sex offences.
       Despite father’s claim that he had moved out, the CSW and Shields for Family
found father at the home on several home visits. On November 12, 2013, he was found
hiding in the closet with no shirt on. When father was found at home on two other
occasions, mother insisted he was only visiting the children. Then, during a June 19,
2014, unannounced home visit, mother tried to prevent the CSW from entering the
bathroom. The CSW found father nude, hiding inside the bathroom. When the CSW
asked father whether he was willing to live scan, father became enraged and threatened to
kill himself again. Once again, the children were present. On June 20, 2014, father
agreed to enroll in mental health counseling, but continued to refuse to live scan.


1522.04.)” (Los Angeles County Dept. of Children & Family Services v. Superior Court
(2005) 126 Cal.App.4th 144, 149, fn. 2.)
                                          5
       On June 23, 2014, the CSW heard from mother’s counselor. The counselor said,
“I really do not like what I am seeing lately. You might have to test her for drugs. . . . I
know she moved out of the apartment into a motel with three little kids and I don’t know
what that is about. I noticed that the child and her hygiene is deteriorating fast in the last
couple of months.” On June 26, 2014, the CSW asked mother to take a drug test and she
refused. Mother subsequently failed to show up for drug tests on July 23, 2014, August
18, 2014, and September 3, 2014.
       On July 3, 2014, mother and father were served with a removal order. In the
presence of four police officers and the children, father began yelling profanities and
threats. The children began crying and shivering. Father threatened the CSW: “I will
beat your ass wherever I see you and I hope your mother die, you mother fucker bitch.”
       Following removal, the CSW interviewed C.D. and Ra.D. C.D. denied that she
got spanked, but volunteered that her father smokes meth in the bathroom. When asked
whether she had ever seen her father smoke meth, she said, “No, my brother Christina
told me. My brother name was Chris, but now he is Christina.” C.D. confirmed that her
brother’s last name is G. and that he is father’s son. Chris G. is a registered sex offender.
When asked when she had last seen him, C.D. said, “in a long time.”
       When the CSW asked Ra.D. about spankings, however, she said, “Yes, my daddy
and mommy spanks me with a belt.” Upon hearing this, C.D. yelled, “That is not true.”
Ra.D. was then taken into a separate office and asked again about spankings. Ra.D. again
said she and C.D. were spanked with a belt on their buttocks.
       C.D. and Ra.D. were also interviewed about their care and supervision in the
home. C.D. said: “We are hungry. We barely eat and my mom don’t cook no more
because we don’t have anything to cook with. My [dad] lives with us and he likes to
spank us with a belt if we don’t be quiet or when we be bad.” As for Chris G., she said,
“That is my older brother. His name now is Christina, he is she. He used to stay with us.
Now he comes to visit us but he is a she. I saw him last December, 2013.” At that point,



                                              6
Ra.D. said, “[T]hat is not right; he came over not too long ago.” C.D. told Ra.D. to be
quiet.
         On July 7, 2014, father and mother were in the DCFS office when father became
enraged and violent. He threatened bodily harm to CSW Ukattah and punched the walls
in the reception area. DFCS called the sheriffs, who asked the parents to leave. They
left, but returned shortly after the sheriffs left. Father again became enraged and
threatened to harm CSW Ukattah, frightening the other clients waiting in the reception
area. Mother agreed to a live scan, but father said he had no identification and so could
not live scan.
         After placement with a foster parent, Ra.D. told the CSW and the foster mother,
“We loves it here, I don’t want to go back. She is my mom now.” The CSW told Ra.D.
that all would be fine and that they could go home to their mother and father as soon as
their parents did what they needed to do, but Ra.D. insisted she wanted to stay and
continued to cry until the CSW left.
         DCFS filed a petition pursuant to Welfare and Institutions Code section 3002 on
July 9, 2014, alleging (a) the parents physically abused the children, (b) mother had a 13-
year history of drug use, (c) mother had three children who were permanently removed
due to her substance abuse, (d) father had a history of substance abuse and was a current
user of methamphetamine and marijuana, and (e) father had mental and emotional
problems, including a history of making suicide threats. The juvenile court detained the
children on July 9, 2014. On August 11, 2014, DCFS filed an amended section 300
petition adding allegations that mother suffered from mental and emotional problems,
including schizophrenia and active bipolar disorder.
         In advance of the jurisdiction hearing, DCFS conducted further investigation and
prepared a report. As part of the investigation, mother and father were re-interviewed.
Mother acknowledged that she had lost three children because of her substance abuse and


2
      All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
                                              7
that she never completed a substance abuse program. She reported that she began using
drugs as a teenager, but claimed that she last used drugs over eight years ago. She stated
she was diagnosed with schizophrenia and active bipolar disorder ten years ago, and
admitted that she heard and saw things. She talked to her dead mother and aunt, and
sometimes saw a pink elephant. Mother and father both denied that father wanted to
harm himself or anyone else. They also denied that father ever threatened to harm social
workers. Father reported that he had been with mother for 17 years, but denied that he
was the father of the three children who had been removed from her custody. The
parents’ weekly visits with the children were going well.
       On July 15, 2014, a multidisciplinary assessment team summary of findings report
(“MAT assessment”) was completed for S.D., who was one year old at the time. The
parents refused to participate in the assessment, and father verbally abused the assessor.
The assessment found that S.D. was exposed to father’s “daily angry outbursts,”
including one that happened during a monitored visit. The visitation monitor reported
that S.D. presented with a “flat/blunt affect,” and that mother “froze with fear” and was
unable to protect the child.
       The assessment found that S.D. was impaired in her socio-emotional development.
She appeared to have been left in a stroller for most of the day and evening, with little or
no interaction from the parents. She had a flat/blunt affect and poor eye contact. She
was unable to express emotions through words, body language, or facial expression. She
would scream and cry when an item was taken from her, and then abruptly shut down as
if responding in fear of negative consequences for crying. She was unable to signal when
she was hungry or satiated, and did not cry when her parents left. She could not pull
herself up to stand or walk while holding onto furniture and could not copy gestures or let
go of things without help. Both the assessor and the foster mother observed that S.D. was
underactive and would “just sit there with a blank face” and remain unresponsive for
hours at a time.



                                              8
       At an August 11, 2014 hearing, the court ordered father to submit to a live scan.
Father’s counsel indicated that father had “no objection” to live scans, but could not do so
because he does not have an identification card. The court then ordered that he live scan
when he obtains identification. Nonetheless, as of August 26, 2014, father still had not
live scanned or obtained identification, even though DCFS had provided him with the
reduced rate California identification card application form on three different occasions.
       On August 20, 2014, a DCFS investigator contacted the New Jersey Department
of Children and Family, and learned that father had three children in New Jersey who had
been permanently removed from his custody. Father also had several arrests for
possession of controlled substances. In a subsequent letter, the New Jersey Department
of Children and Family Services confirmed that the children had been adopted. It
explained: “In order for the children to be placed for adoption, both parents must agree
to terminate their parental rights. [¶] It appears, according to our records, that while the
children were in the care of NJDCF, [father] chose to have little or no interaction with
our agencies, in regard to his children.”
       Based on this information, DCFS filed a second amended petition on August 28,
2014, alleging that father’s parental rights to three other children had been terminated.
DCFS recommended that both father and mother be denied reunification services.
Although father did not testify, his counsel represented that he denied that he is the father
of the children identified by the New Jersey Department of Children and Family Services.
Father also denied using aliases.
       Following a jurisdiction/disposition hearing, the juvenile court sustained the
section 300 petition on eight counts alleging physical abuse by father and mother (counts
a-2 and b-4), illicit drug use by father and mother (counts b-2 and b-1), mental and
emotional health problems on the part of father and mother (counts b-3 and b-6), that
mother’s three other children were permanently removed from her care due to her illicit
drug use (count j-1), and that father’s parental rights to three other children had been
terminated “as he failed to comply with prior court orders regarding the children” (count

                                              9
j-4). Count b-2 was amended to reflect that father is a current abuser of cocaine, rather
than methamphetamine.
       After hearing argument, the juvenile court denied reunification services to both
parents, citing section 361.5, subdivisions (b)(10), (b)(11), and (b)(13) with respect to
mother and section 361.5, subdivisions (b)(11) and (b)(13) with respect to father.
       Father and mother timely filed notices of intent to file writ petitions. Father
challenges the juvenile court’s decision to sustain count j-4 and mother challenges the
decision to sustain counts b-1 and j-1. Both argue that the court erred in failing to offer
them reunification services.


                                        DISCUSSION


       A.     Standard of Review
       We review the juvenile court’s jurisdictional and dispositional findings, as well as
its order denying reunification services, under the substantial evidence standard of
review. (In re P.A. (2006) 144 Cal.App.4th 1339, 1344; In re Albert T. (2006) 144
Cal.App.4th 207, 216; In re Jasmine C. (1999) 70 Cal.App.4th 71, 75; In re Kristin H.
(1996) 46 Cal.App.4th 1635, 1654.) 3 We resolve all conflicts in support of the
determination, examine the record in a light most favorable to the dependency court’s
findings and conclusions, and indulge all legitimate inferences to uphold the court’s
order. (In re Brison C. (2000) 81 Cal.App.4th 1373, 1379; In re Tania S. (1992) 5
Cal.App.4th 728, 733).
       We cannot reweigh the evidence and invoke our judgment over that of the juvenile
court. “It is the trial court’s role to assess the credibility of the various witnesses, to
weigh the evidence to resolve the conflicts in the evidence. We have no power to judge
the effect or value of the evidence, to weigh the evidence, to consider the credibility of

3
       Some courts have applied the abuse of discretion standard of review to a juvenile
court’s order denying reunification services. (See, e.g., In re Angelique C. (2003) 113
Cal.App.4th 509, 523-524.) We apply the substantial evidence standard of review.
                                            10
witnesses or to resolve conflicts in the evidence or the reasonable inferences which may
be drawn from that evidence. [Citation.] Under the substantial evidence rule, we must
accept the evidence most favorable to the order as true and discard the unfavorable
evidence as not having sufficient verity to be accepted by the trier of fact. [Citation.]”
(In re Casey D. (1999) 70 Cal.App.4th 38, 52-53.) In our discussion, as required, we
refer to the evidence that was submitted that supports the juvenile court’s orders.


       B.     Jurisdictional Findings
       Father and mother challenge only three of the eight counts sustained by the
juvenile court. “‘When a dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court’s jurisdiction, a reviewing court can
affirm the [trial] court’s finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is supported by substantial
evidence. In such a case, the reviewing court need not consider whether any or all of the
other alleged statutory grounds for jurisdiction are supported by the evidence.’ (In re
Alexis E. (2009) 171 Cal.App.4th 438, 451.)” (In re Drake M. (2012) 211 Cal.App.4th
754, 762.) Moreover, “a jurisdictional finding good against one parent is good against
both. More accurately, the minor is a dependent if the actions of either parent bring [him]
within one of the statutory definitions of a dependent. [Citations.] This accords with the
purpose of a dependency proceeding, which is to protect the child, rather than prosecute
the parent.’ [Citations.]” (In re X.S. (2010) 190 Cal.App.4th 1154, 1161.)
       Although this court will exercise its discretion to reach the merits of a
jurisdictional finding when it serves as the basis of a dispositional order that is also being
challenged or when the finding is prejudicial to the petitioner (In re Drake M., supra, 211
Cal.App.4th at pp. 762-673), that is not the case here. The factual bases necessary for
sustaining jurisdictional counts under section 300, subdivisions (b) and (j) are not the
same as the factual basis necessary for a disposition order denying reunification services



                                              11
under section 361.5, subdivisions (b)(10), (b)(11), and (b)(13). We therefore decline to
reach the merits of mother and father’s jurisdictional findings challenges.
       C.     Denial of Reunification Services
       The legislature has recognized that it “‘may be fruitless to provide reunification
services under certain circumstances.’” (Randi R. v. Superior Court (1998) 64
Cal.App.4th 67, 70, quoting Deborah S. v. Superior Court (1996) 43 Cal.App.4th 741,
750.) Thus, under section 361.5, subdivision (b), the law provides in part: “Reunification
services need not be provided to a parent or guardian described in this subdivision when
the court finds, by clear and convincing evidence, any of the following: [¶] . . . [¶] (10)
That the court ordered termination of reunification services for any siblings or half
siblings of the child because the parent or guardian failed to reunify with the sibling or
half sibling after the sibling or half sibling had been removed from that parent or
guardian . . . is the same parent or guardian described in subdivision (a) and that,
according to the findings of the court, this parent or guardian has not subsequently made
a reasonable effort to treat the problems that led to removal of the sibling or half sibling
from that parent or guardian. [¶] (11) That the parental rights of a parent over any sibling
or half sibling of the child had been permanently severed, and this parent is the same
parent described in subdivision (a), and that, according to the findings of the court, this
parent has not subsequently made a reasonable effort to treat the problems that led to
removal of the sibling or half sibling of that child from the parent. [¶] . . . [¶] (13) That
the parent or guardian of the child has a history of extensive, abusive, and chronic use of
drugs or alcohol and has resisted prior court-ordered treatment for this problem during a
three-year period immediately prior to the filing of the petition that brought that child to
the court’s attention, or has failed or refused to comply with a program of drug or alcohol
treatment described in the case plan required by Section 358.1 on at least two prior
occasions, even though the programs identified were available and accessible.”




                                              12
              1.      Denial of Reunification Services to Mother
       Substantial evidence supports the juvenile court’s decision to deny reunification
services to mother under subdivisions (b)(10), (b)(11), and (b)(13) of section 361.5.
Mother cites In re D.H. (2014) 230 Cal.App.4th 807. In that case, the court held that
failure to reunify in the past with other children was not sufficient to deny reunification
services. But here, there is much more evidence supporting the juvenile court’s order.
       Mother admitted that she started using drugs as a teenager and that three other
children were permanently removed from her care because of drug problems. She also
admitted that she has never been in a drug treatment program. Although she tested
negative for drugs initially, she refused or failed to show up for four drug tests between
June and September 2014. Each missed drug test is “properly considered the equivalent
of a positive test result.” (In re Christopher R. (2014) 225 Cal.App.4th 1210, 1217.)
These missed drug tests all occurred after mother’s counselor informed the CSW, in June
2014, that she had become concerned about the mother and the child’s hygiene, and
suggested that mother be tested for drugs. Shortly afterward, on July 3, 2014, the child
C.D. told the CSW that she and her siblings “are hungry” and “barely eat” because
mother “don’t cook no more because we don’t have anything to cook with.” As such, the
record contains evidence that mother (1) failed to reunify with siblings or half-siblings of
the children and failed to make a reasonable effort to treat the underlying problem
(section 361.5, subdivision (b)(10)), (2) lost parental rights over the children’s siblings or
half-siblings and failed to make a reasonable effort to treat the underlying problem
(section 361.5, subdivision (b)(11)), and (3) has an extensive history of drug use and has
resisted prior court-ordered treatment (section 361.5, subdivision (b)(13)). There is
substantial evidence supporting the juvenile court’s refusal to provide reunification
services to mother.
       Mother cites In re D.H., supra, 230 Cal.App.4th at page 815, which held that in
that case “the record . . . does not contain substantial evidence to support the trial court’s
denial of services on the basis that father had not made reasonable efforts to treat the

                                              13
problems which led to the removal of the minors’ half siblings.” In the instant case, there
is substantial evidence that mother has not made the required reasonable efforts to treat
the problems that led to the removal of other children.
              2.     Denial of Reunification Services to Father
       Substantial evidence also supports the juvenile court’s decision to refuse
reunification services to father under subdivisions (b)(10) and (b)(11) of section 361.5.
There is evidence that father had three open cases with the New Jersey Department of
Children and Family Services and failed to reunify with all three children, who were
subsequently adopted. The New Jersey Department of Children and Family Services’
files on the matter show that father had arrests for possession of controlled substances,
and that he “chose to have little or no interaction with [the] agencies, in regard to his
children.” This evidence reasonably suggests that father’s children were removed
because of a substance abuse problem, and because he failed to cooperate with the New
Jersey Department of Children and Family Service in making efforts to reunify.
       There is evidence that father has not made reasonable efforts to treat these
problems. The family received family maintenance services for over a year before DCFS
filed its section 300 petition. During this time, father consistently tested positive for
marijuana, even though he had promised to stop using marijuana because he did not need
it. After the section 300 petition was filed, he tested positive for cocaine on September
12, 2014, and then failed to show up for drug tests on September 26, 2014, and October
3, 2014. (See In re Christopher R., supra, 225 Cal.App.4th at p. 1217 [missed drug test
is “properly considered the equivalent of a positive test”].) There is evidence that he has
failed to cooperate with DCFS or Shields for Family. Specifically, there is evidence that
he has refused to submit to a live scan despite repeated requests and a court order; he
punched the walls in the DCFS office and threatened social workers on multiple
occasions; and he repeatedly threatened to kill himself when asked to live scan or
otherwise cooperate with the agencies.



                                              14
       Father argues that there is no evidence to establish that he is the father of any other
child or that any other child of his is a dependent of the New Jersey juvenile court. We
disagree. The New Jersey Department of Children and Family Services’ records indicate
that father has three open cases in New Jersey. Although father disputes this through
counsel, he did not testify and submitted no evidence to that effect. If the New Jersey
Department of Children and Family Services identified him in error, father easily could
have established that fact by submitting to a live scan. He has not done so despite
multiple requests and a court order directing him to live scan.


       D.     Best Interests of the Children
       Even when subdivisions (b)(10), (b)(11), or (b)(13) of section 361.5 apply, the
juvenile court still may order reunification services if it determines, by clear and
convincing evidence, that reunification is in the best interests of the children. (§ 361.5,
subd. (c).) It is the parents’ burden to show that reunification services would be in the
best interests of the children. (In re Gabriel K. (2012) 203 Cal.App.4th 188, 197.)
       There is sufficient evidence to support the juvenile court’s decision. There is
evidence showing that C.D., Ra.D., and S.D. have been detrimentally affected by their
parents’ behavior and general neglect. All three children were exposed to father’s angry
outbursts on a daily basis. During these outbursts, mother “froze with fear” and was
unable to protect her children from them. The evidence is that C.D. and Ra.D. shivered
and cried during father’s angry tirades, while one-year-old S.D. presented with a
“flat/blunt affect.” The MAT assessment found that this home environment and her
parents’ neglect had left S.D. significantly impaired in her socio-emotional development.
Meanwhile, mother had stopped cooking, leaving her children hungry and “barely
eat[ing].”
       It does not appear that these significant issues will be ameliorated by reunification
services. The evidence set forth above supports the juvenile court’s decision. Records of
father’s violence tendencies and angry outbursts date back to at least 1999, when he

                                             15
became violent and confrontational with hospital staff over whether he would be allowed
to sign the birth certificate of mother’s child, as the child’s father. Mother appears to
have a history of covering for father’s transgressions. Although it was father who beat a
dog to near death in 2012, it was mother who took the blame and went to jail. After
father became angry and told social workers he would move out of the home rather than
undergo a live scan and family preservation services, mother repeatedly insisted that
father no longer lived in the home, even though social workers found him hiding in the
closet and bathroom during home visits. Mother and father have records with the state
child welfare agencies in multiple states, and most of these cases have resulted in
permanent removal of their children. In fact, the family received family preservation
services for over a year before DCFS filed its section 300 petition. If anything, it appears
the situation worsened over this time. This history suggests that reunification services are
unlikely to be successful. (See In re William B. (2008) 163 Cal.App.4th 1220, 1228-1229
[“at least part of the best interest analysis must be a finding that further reunification
services have a likelihood of success”].)
       Although the children may be bonded to their parents, that bond alone is not
sufficient to justify reunification. (See In re William B., supra, 163 Cal.App.4th at p.
1229.) Moreover, there is evidence that the children have thrived since removal from the
home. After placement with a foster parent, Ra.D. told the CSW and the foster mother,
“We loves it here, I don’t want to go back. She is my mom now.” When the CSW told
Ra.D. that she would be able to go home to her mother and father soon, Ra.D. insisted
she wanted to stay and cried.
       Based on the record, we conclude that substantial evidence supports the juvenile
court’s decision to bypass reunification services and set a hearing pursuant to section
366.26.




                                              16
                                    DISPOSITION
      The petitions are denied.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               MOSK, J.


We concur:



             TURNER, P. J.



             GOODMAN, J.





       Judge of the Superior Court of the County of Los Angeles, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.
                                               17